Title: To James Madison from Vincent Gray, 18 February 1803 (Abstract)
From: Gray, Vincent
To: Madison, James


18 February 1803, Havana. Encloses a copy of the governor’s order respecting strangers. Although the order appears to be severe and will probably be carried into execution more rigorously than usual, he has experienced more pointed public attentions from the government lately “than at any time heretofore.” Was apprised of the order and the cause of its being issued “some days past” and will inform JM by a ship which will sail “in a few days for Baltimore.”
 

   
   RC and enclosure (DNA: RG 59, CD, Havana, vol. 1). RC 1 p. For enclosure, see n. 1.



   
   Gray enclosed a printed copy of Someruelos’s 17 Feb. 1803 order (2 pp.; in Spanish) stating that everyone who embarked without a passport would be fined, as would the captain of the vessel, with the fines to be divided between the council and the informant or the arrester. If the person embarked was a slave, there would be no fine, but the slave would spend four months at the public works. Every alien who did not reembark in the vessel in which he came incurred a fine unless he had permission from the government. The captain of the ship and the owner of the house in which the foreigner lodged incurred a fine unless they reported to the local authorities. Any alien engaging in commerce would be arrested. His goods would be confiscated and one-fifth given to the informer. If he kept a store or was not occupied in some branch of agriculture or the arts, a fine would be levied on the local officials. A plea of ignorance was no excuse. Any citizen who served as a front for an alien carrying on business would be fined and arrested, have his goods seized, and be liable to further prosecution. By the order of 25 Feb. 1796, the introduction into the island of any blacks not direct from the African coast was prohibited. Any individual having custody of prohibited blacks would be arrested and fined and his goods seized (translation published in the National Intelligencer, 18 Mar. 1803).



   
   A full transcription of this document has been added to the digital edition.

